Citation Nr: 1819076	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-10 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The claims were before the Board in August 2016 and were remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets further delay, another remand is necessary to afford the Veteran every possible consideration.  The Board finds the RO did not substantially comply with the terms of the August 2016 remand.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The Court held in Stegall that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with remand order.  See Stegall, 11 Vet. App. at 268.  Additional development is still needed in this case.  

In the August 2016 remand, the Board found that the January 2011 VA examiner's opinion regarding the Veteran's hearing loss did not consider his competent lay statements regarding his use of hearing protection when exposed to occupational noise after service.  Although a VA examiner provided further comment in a January 2017 addendum report regarding whether the Veteran's preexisting hearing loss was aggravated by service, the examiner's comments still do not adequately address the Veteran's competent statements regarding his use of hearing protection during post-service civilian noise exposure.  Given this, and the fact that the Veteran's last VA audiological examination is over seven years old, a new examination is warranted to determine the etiology of the Veteran's bilateral hearing loss.

Regarding the Veteran's claim for hypertension, the August 2016 Board remanded the claim in order to retrieve an opinion regarding whether the Veteran's hypertension is caused or aggravated by his service-connected diabetes.  The Board notes that although an opinion was obtained, the examiner did not provide an opinion on whether the Veteran's hypertension was aggravated by his service-connected diabetes.  Thus, an additional opinion is needed. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA and private records relevant to the Veteran's bilateral hearing loss and hypertension claims, to include the records of any post-service occupational hearing evaluations.  Ask the Veteran to provide the names and addresses of all employers and/or treatment providers who administered post-service occupational hearing tests and, after obtaining any necessary releases, associate any records obtained with the claims file.  All attempts to secure this evidence must be documented in the claims and the Veteran must be notified if such records are not available. 

2. After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination with an appropriate examiner, to determine the etiology of the Veteran's bilateral hearing loss. 

Following a review of the entire record, to include the Veteran's competent lay statements regarding use of hearing protection after service, as well as the Veteran's report regarding the onset and progression of his current symptomatology, the examiner should opine as to the following: is it clear and unmistakable that the Veteran's pre-existing hearing disability WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3. Then, schedule the Veteran for a VA examination with an appropriate examiner, to determine the etiology of the Veteran's hypertension.

Following a review of the entire record, to include the Veteran's competent lay statements, as well as the Veteran's report regarding the onset and progression of his current symptomatology, the examiner should opine as to the following:

a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is due to his service-connected diabetes.   

b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension is aggravated by his service-connected diabetes.  "Aggravation" is defined as any worsening beyond the natural progression of the disability.  

(c)  If the Veteran's hypertension is NOT due to or aggravated by his service-connected diabetes, is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension is related to his period of active service, to include the showing of a slightly elevated blood pressure in June 1970 compared to his blood pressure upon entrance in May 1966.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3. After completion of the above, readjudicate the issues on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


